DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 02/17/2022.
In claim 4, 
line 2, delete “(s)”
line 3, delete “kind”
In claim 6, 
line 2, delete “(s)”
line 3, amend “the alloy” to “the antimicrobial metal-containing alloy”
		
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Honma et al., (JP 2005060444A, as provided in IDS filed 09/29/2020; hereinafter Honma) and Oki (JP Caplan et al., Antimicrobial activity of copper and silver nanofilms on nosocomial bacterial species (hereinafter Caplan). 
	The Applicant has provided a machine translation of JP 2005060444 A. The citations of the prior art in this rejection refer to the machine translation.
	The Examiner has provided a machine translation of JP 6200571 B1. The citations of the prior art in this rejection refer to the machine translation.

Honma discloses a photocatalyst transfer film obtained by coating the photocatalyst containing composition and the inorganic primer of the plastic film (i.e., base film) (Honma, [0029]), 
wherein the photocatalyst containing composition comprises a photocatalyst such as TiO2, a silica binder (i.e., a silicon compound), a surfactant, and a photocatalyst active catalyst (Honma, [0029]-[0030]);
wherein the photocatalyst is photocatalyst particles (i.e., titanium oxide particles) (Honma, [0029]).
 
However, Honma does not disclose or suggest the use of antimicrobial metal-containing alloy particles. Specifically, Honma discloses wherein a metal such as platinum, ruthenium, silver, niobium, copper, and tin may be adhered or coated on the Titanium Oxide surface (Honma, [0031]), which both copper and silver efficiently inactivate microbes by direct contact as evidenced by Caplan (i.e., antimicrobial metal-

Oki discloses a photocatalyst fixed to the surface of a coating material containing at least one of silver ions and copper ions (Oki, abstract),
wherein titanium dioxide (TiO2) is known as a typical photocatalytic active substance (Oki, page 2, ‘Description of Embodiments’, paragraph 2);
wherein the surface of the object on which the titanium dioxide fine particles are fused is preferably coated with a low melting point alloy (Oki, page 5, paragraphs 8 and 10);
wherein an alloy which mixed silver and copper in tin is preferable because the antibacterial activity of silver ion (Ag+) is the most effective among the metal ions, but as the antifungal activity and antiviral action, the effect of copper ion (Cu++) is high (Oki, page 6, paragraph 1) (i.e., antimicrobial metal-containing alloy).
However, Oki does not disclose or suggest the use of antimicrobial metal-containing alloy particles. Specifically, Oki discloses wherein the ion solution containing at least silver ions and copper ions and fixing the coating materials to the object by electroplating or electroless plating (Oki, page 8, paragraph 4), wherein the low melting point alloy covers the object as a plating layer (Oki, page 7, paragraph 12) (i.e., antimicrobial metal-containing alloy in the form of a layer). Therefore, Oki does not disclose or suggest the silver copper alloy being in form of particles, as presently claimed. 


	In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732